I do not think there was a jury issue on the question whether the insured gave incorrect answers to the questions propounded to him or whether the stenographic report thereof was incorrect. The insured did not positively testify that the mistakes were due to an erroneous recording of the proceedings. He stated that either he misunderstood the questions or the reporter had the answers mixed. The reporter positively stated that the report of the questions and answers was correct. Neither do I think that the insured was justified under the circumstances of this case in refusing to answer further relevant questions and in not giving opportunity for such questions.